Citation Nr: 1506192	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-48 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to December 2008, with service in Southwest Asia.  His awards include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for chronic ear infections has been raised by the record.  This issue is not on appeal before the Board; therefore, the proper course of action is to REFER it to the RO for appropriate action.

July 2014 statements of the Veteran indicate that the Veteran wanted his dependency awards to be reviewed and believed that he was entitled to an earlier effective date.  This issue is REFERED to the RO for appropriate action.

The case was previously before the Board in August 2014 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014 the Board remanded the claim for additional VA treatment records to be obtained and associated with the claims file, including the record of an audiology consultation performed in December 2012.

Thereafter, the treatment note regarding the December 2012 VA audiology consult was associated with the claims file.  The note reported puretone audiometry (air and bone) showed normal hearing through 4000 Hz sloping to mild high frequency sensorineural hearing loss in the right ear.  Speech discrimination was 100 percent.  The left ear showed puretone audiometry of mild conductive normal hearing from 1500 Hz through 4000 Hz sloping to a mild hearing loss.  Speech discrimination was 100 percent.  It was noted that the audiogram was viewable in the ROES Audiogram module; however, the audiogram is not associated with the claims file.  As such, remand is necessary for the December 2012 audiogram to be obtained and associated with the claims file. 

The Board further ordered that the Veteran be afforded another VA medical examination.  The Veteran reported in June 2014 that he expected to move back to Orlando in August.  The Veteran reported a change of address in September 2014 identifying an address.  A letter sent to the prior address was returned as undeliverable in September 2014.  Subsequent notifications were sent to the Veteran's new address and were not returned as undeliverable.  A request for examination dated in September 2014 identified the Veteran's new address.  The Veteran was scheduled for an examination; however, he failed to report for the examination.  The Veteran receives consistent care from VA and a October 2014 record indicates that the Veteran selected a non VA pain medicine center in the same town that his change of address identifies.

The Veteran's representative reported in January 2015 that returned mail of record indicates that the Veteran moved but that a change of address has not been submitted by the Veteran.  It was reported that they had no information about his current whereabouts.  

It is unclear whether the Veteran received notice of the VA medical examination.  On remand, attempts must be made to clarify the Veteran's current address and to afford the Veteran a VA medical examination.  As noted, VA records document contact with VA as recently as October 2014.  

On remand VA treatment records dated since December 2014 should be obtained and associated with the claims file.  

In September 2013 the Veteran was treated at Seminole Hospital due to increased left ear pain and sore throat.  The Veteran was diagnosed with an ear infection.  Records regarding the Veteran's treatment at Seminole Hospital have not been obtained and associated with the claims file.  Without those records, there is no way of determining whether they contain information pertinent to the current appeal.  On remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file the records of the Veteran's treatment at Seminole Hospital.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the December 2012 audiogram.  

2.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since October 2014.

3.  After obtaining any necessary authorization, obtain and associate with the claims file records regarding the Veteran's treatment at Seminole Hospital.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Take all necessary actions to clarify the Veteran's address.

5.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral hearing loss found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the lay statements of record relating to the Veteran's hearing loss and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss found to be present is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report. 

6.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

